UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 30, 2007 NN, INC. (Exact name of registrant as specified in its charter) Delaware 0-23486 62-1096725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 Waters Edge Drive 37604 Johnson City, Tennessee (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (423) 743-9151 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFT 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFT 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFT 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFT 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT OnMay 30, 2007, NN, Inc. entered into a Second Amendment Agreement of its Credit Agreement among NN, Inc. , KeyBank National Association as Lead Arranger, Book Runner and Administrative Agent, and AmSouth Bank, as Swing Line Lender and the Lenders as named therein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit 10.1 Second Amendment Agreement datedMay 30, 2007 betweenNN, Inc., and the Lenders as named therein, KeyBank National Association as Lead Arranger, Book Runner and Administrative Agent, and amSouth, as Swing Line Lender. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NN, INC. Date: June 4, 2007 By: /s/William C. Kelly, Jr. Name: William C. Kelly, Jr. Title: Vice President and Chief Administrative Officer
